DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Vander Wielen et al. USPN 4720415.

As to claim 1, Vander Wielen teaches a method of forming an extendible web panel n22:

forming at least one group of folded portions in at least one nonwoven web layer, each
folded portion comprising a first fold line F1 as annotated in Figure 2A below and a second fold line F2 so that the folded portion is divided into a proximal section P, a distal section D and a medial section M disposed between the proximal and distal sections; and

attaching the at least one nonwoven web layer (col. 5, lines 31-40; col. 12, lines 33-35) to an elastomeric film layer (col. 8, lines 57-60; col. 12, lines 50-51) so that the proximal section of each folded portion is directly attached to the elastomeric film layer and the medial and distal sections of each folded portion are not directly attached to the elastomeric film layer and so that the folded portions extend to allow the web panel 22 to stretch elastically (col. 9, lines 60-63; col. 12, lines 34-45; col. 13, lines 8-14).

As to claim 2, Vander Wielen teaches  the laminate comprises first and second nonwoven web layers, 16’, 20’ (col. 12, lines 61-63). 

As to claim 6, Vander Wielen incorporates by reference (col. 21, lines  65-67) Morman USPN 4652487 who teaches a gathered fibrous nonwoven elastic web where the components are joined by sonic bonding or adhesive (Mormon col. 24, lines 18-23) the proximal section of each folded portion is directly attached to the elastomeric film layer by adhesive (Figures 2A).

As to claim 7, Vander Wielen teaches the proximal section of each folded portion is
directly attached to the elastomeric film layer by ultrasonic bonds (col. 9, lines 60-63).

As to claims 8 and 9, Vander Wielen incorporates by reference (col. 22, lines 1-5) Morman et al. USPN 4655760 who teaches an elastic web 10 in an absorbent garment.  Morman shows the elastic web 10 having an endpoint and attached at an endpoint to another web 12 of the absorbent to provide the outer cover of the garment (Morman Figures 2A, 2, and 3; col. 7, lines 30-44); wherein at least one of the first and second nonwoven web layers comprises at least one end portion that is substantially planar (Morman Figures 2A and 3).


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


9.	Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over Vander Wielen et al. USPN 4720415.

As to claim 10, neither Vander Wielen nor Morman ‘760 teach the elastic panel is a fastener of an absorbent article.  However, Morman teaches the elastic panel for use a  cover material (Morman col. 8, lines 41-48), which is known in the art as providing a landing surface for at least a mechanical fastener.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to use the elastic panel as a fastener, particularly if used as an outer cover of as part of a fastener landing zone. 


Allowable Subject Matter
10.	Claims 3-5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 3, the prior art  fails to reasonably teach or suggest the method includes providing an absorbent article with more than one group of folded portions with planar sections between the plurality of groups. With respect to claims 4 and 5, the prior art does not teach the step of bonding together the proximal, medial, and distal sections of the folded portions.  With respect to claim 11, the prior art  fails to reasonably teach or suggest the method includes providing an absorbent article with more than one group of folded portions attached as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,588,794. Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the patent.





14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781